Title: To John Adams from John Murray, 10 February 1789
From: Murray, John
To: Adams, John


          
            
              Glouster Feby. 10— 1789
            
            How grateful, how thankful, this moment I feel— To who, for what? To the infinitely good, the infinitely great, who, having the hearts of all in his hand, hath in the course of his Providence, dis-posed one of the best, one of the greatest of his speies to feel kindly disposed towards his humble thankful servant.
            You will, good Sir, (I might had said great, but great you may be, and not good, and then, little as I am, I shall neither be grateful or thankful for your condescending notice) be at a loss to concieve why I thus address you— Alass, Sir, you must submit to a thousand im-pertinent addresses— You are going to asscend an eminance where, when seated, the eyes of multitudes will be fixt upon you, and you

will look down upon them, not with contempt, but with pity. I venture to present myself before you, I presume, if not the first, in the very first line. I present myself before you, not only to offer my sincere congratulations on your being called by your lov’d, your grateful Country to fill so important a station, where, acting yourself, you must do good unto all, and be the public Benefactor of the Continent—where, after serving your Country—(not yourself, or, rather, in serving that Country, more effectually serving yourself by indulging your finer feelings) in the first Courts of the Elder world, you will now, have an opportunity of giving being to the first Court in the new world, where honor and honesty will take up their residence, never, I trust, in future to be considered a stranger there.
            But what, you will say does all this tend to— first, without any doubt, the gratification of myself— I have alway found pleasure in declaring the Truth. secondly—I embrace this opportunity to gratify my Friend—
            I have dear Sir, a Friend in this place, who I really think feels a strong affection for your Humble servant— I, therefore, you will readily conclude feel a strong affection for him— now this Friend hearing me so often dwell with delight on your praises, took it in his head that you had honored me with your friendly attention, and convinced I am his Friend he wished to oblige me by giving me an opportunity of obliging him by soliciting your kind condescending assistance to put him into the place of Naval Officer in this Town.
            The friend, then, I have the honor to solicit your favor on the behalf of is one of the first characters in this Town, and tho’ the son of one who was not a Whig (Mr Epes Sargent) yet this Mr. Epes Sargent Junr. has been himself, from the begining a very stanch one, and but for some reasons that you, dear Sir, as a Father, must approve of, would on sundry occasions have consented to gratify the Electors of this Town in representing them in the general Court.
            The place he would wish to occupy is not a very lucrative one, but his business is small, and his Family large— small, however, as the place is, I make no doubt but there will be a plurality of Petitioners anxious to obtain it— as you, dear Sir, will have but one wish—to do good—first for your Country in general, next for the most deserving members of the Community in particular, I venture to incourage hope you will do what in your own wisdom you see fit, to put into the naval Office, the Friend of him, who have the honor to be with very respectful, and sincere regard / Your most obedient, / most devoted, / Humble Servant
            
              John Murray
            
          
          
          
            I beg leave to add, that, I am requested by Mrs. Murray to beseech you to allow her to accompany me in sincere gratulations, on the present occasion. she also begs she may be indulged with the favor of presenting, with your humble servant, her most grateful Compliments to your ever Amiable Lady and the lovely Youth she had the pleasure of seeing in your hospitable Mansion—
          
        